Citation Nr: 1604850	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 


FINDING OF FACT

Erectile dysfunction is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in July 2009 satisfied the duty to notify provisions with respect to service connection and notified the appellant of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, private medical records, VA treatment notes, and the report of a February 2014 VA examination and December 2009 and July 2015 VA opinions were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant records the Board needs to obtain for an equitable adjudication of the claim. 

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file and documented the Veteran's subjective complaints and medical history.  The same examiner performed the February 2014 VA examination and provided the July 2015 opinion.  Each opinion provided reflects review of the evidence of record.  The July 2015 opinion also demonstrates consideration of the medical literature.  Nothing suggests that any opinion was arbitrary or not based on the facts of the case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.
II. Analysis
 
The Veteran contends that he as erectile dysfunction as a result of his service-connected diabetes mellitus.  Therefore, he argues that service connection is warranted on a secondary basis.  The Veteran does not contend, nor does the evidence reflect, that his erectile dysfunction is a result of his military service directly.  Therefore, the Board will not further address such theory of entitlement. See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery). 

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Private treatment records reveal an established diagnosis of diabetes mellitus in June 2006.  In addition, they show that in June 2007, the Veteran reported erectile dysfunction for more than a year.  In a February 2009 VA treatment note, the Veteran complained of having erectile dysfunction for the previous three to four years.  Consequently, the Veteran's erectile dysfunction is not shown to have occurred after his diabetes mellitus developed.   

Moreover, the competent and probative medical opinions of record do not support the Veteran's claim.  A March 2012 VA treatment note states that the Veteran has organic and multifactorial erectile dysfunction "from diabetes mellitus, hypertension, medications, etc."  The note indicates that the treatment employed focused on low testosterone levels.  No rationale for the physician's reference to diabetes mellitus being a cause of the erectile dysfunctions was given.  Therefore, the statement is inadequate to serve as an etiological opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that an opinion that contains only data and conclusions is afforded no weight).

A December 2009 VA examiner noted the Veteran's history of erectile dysfunction starting three to four years prior and of treatment for low testosterone before coming to VA for treatment.  The examiner also noted that the first diagnosis of diabetes mellitus of record was in 2006.  Based on his review of the record, the examiner concluded that the Veteran's erectile dysfunction is less likely as not caused by or a result of his diabetes mellitus and indicated that the low testosterone was a major contributor to the disability.  

In February 2014, a VA examiner evaluating the Veteran's diabetes mellitus noted the erectile dysfunction and, based on treatment notes, stated that the Veteran's low testosterone was the most likely cause of the erectile dysfunction.  The July 2015 VA opinion by that examiner observed that medical science does support that men who have type 2 diabetes mellitus are more likely to have low serum testosterone concentrations than nondiabetic men (secondary hypogonadism), but indicated that cause and effect and the exact relationship between the testosterone levels and diabetes mellitus had not been clearly delineated.  Therefore, the examiner found that an opinion that the Veteran's low testosterone is due to diabetes type II, would require speculation.

In addition, in July 2015, the examiner noted that the June 2007 VA treatment note indicated that the Veteran had been "unable to have intercourse for > 1 year" and had no response to Viagra and Cialis.  Thus, the examiner concluded that the Veteran's erectile dysfunction was complete when he was diagnosed with diabetes mellitus and so there was no basis for progression (i.e. aggravation) of the disability as a result of the diabetes mellitus. 

A medical opinion based on speculation, without supporting data or other rationale, does not provide the required degree of medical certainty to constitute medical nexus evidence.  Bloom v. West, 5 Vet. App. 104, 145 (1999).  However, such an opinion can be adequate if a sufficient supporting rationale for the determination is provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, as the examiner indicated a review of the medical literature surrounding the relationship between diabetes mellitus and low testosterone, the Board determines that the July 2015 VA examiner's opinions are adequate. 
     
There are no other opinions of record save the Veteran's own statements supporting his contentions.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements are competent to speak to symptoms of his disability; however, the etiology of erectile dysfunction is a determination requiring specialized knowledge and testing by a medical professional.  In light of the above, the Board determines that the competent and probative evidence is against a relationship between the Veteran's erectile dysfunction and his diabetes mellitus.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claim. Therefore, the claim must be denied.


ORDER

Entitlement to service connection for sexual dysfunction as secondary to the service-connected disability of type II diabetes mellitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


